Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's election with traverse of Specie I, claims 1-7, in the reply filed on 05/17/2022 is acknowledged. The traversal is on the ground(s) that the identified species are not mutually exclusive. This is not found persuasive because, as mentioned in the Restriction requirement, each specie contains different structural features that may exhibit different forces or effects or interactions and not required by the other specie(s). 
All of these species are distinct or independent as requiring distinct and different features and functions thereof without overlapping search due to divergent subject matter. This lack of overlapping searches documents the undue search burden if they were searched together.
Further, these species are not obvious variants of each other based on the current record.
	Further, there is an examination and search burden for these patentably distinct species due to their mutually exclusive characteristics. The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art search applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
	Also, (a) the Specie I does not require the structure of the Specie II; or (b) the Specie II does not require the structure of the Specie I.
The requirement is still deemed proper and is therefore made FINAL. Claims 8-20 are withdrawn from consideration.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4, the term “a silicon material or a silicon material” renders the claim vague and indefinite and since it reads incorrect.

Claims 1-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. 
As to claim 1, the omitted structural positive cooperative relationships are: an optical pathway, a periphery of the circuit board, and an axial end of an adjacent lighting element. 
In absence of essential structural positive relationship of the optical pathway, the	periphery of the circuit board, and the axial end of adjacent lighting element, it remains uncertain as to how the optical pathway, the periphery of the circuit board, and the axial end of adjacent lighting element are structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the optical pathway, the	periphery of the circuit board, and the axial end of adjacent lighting element, it remains uncertain as to whether the optical pathway, the	periphery of the circuit board, and the axial end of adjacent lighting element are structurally part of the claimed device.
As to claim 6, the omitted structural positive cooperative relationship is: axial ends of at least at least a subset of the lighting elements. 
In absence of essential structural positive relationship of the axial ends of at least at least a subset of the lighting elements, it remains uncertain as to how the axial ends of at least at least a subset of the lighting elements is structurally related to its associated element(s) and the claimed device. 
In absence of essential structural positive relationship of the axial ends of at least at least a subset of the lighting elements, it remains uncertain as to whether the axial ends of at least at least a subset of the lighting elements is structurally part of the claimed device.

Claims 1-7 are allowable over prior art of the record since prior art of the record does not disclose applicant’s claimed lighting element including a structural combination of:
	a circuit board defining a periphery, the circuit board defining a longitudinal axis, the circuit board including at least one illuminator defining an optical pathway; 
a housing having a first flexible element and a second flexible element, the first flexible element positioned in an optical pathway of the at least one illuminator and the second flexible element aligned with a periphery of the circuit board,
wherein at least one of the first flexible element and the second flexible element include opposing axial ends configured to match an axial end of an adjacent lighting element, as specifically cited in claim 1.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879